In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-12-00388-CV
                                ________________________

                                JULIAN BIVINS, APPELLANT

                                              V.

                      CURTIS ROGERS, GUARDIAN OF THE ESTATE
                         OF OLIVER BIVINS, WARD, APPELLEE



                                  On Appeal from County Court
                                      Potter County, Texas
                 Trial Court No. 477; Honorable W.F. “Corky” Roberts, Presiding


                                       August 12, 2013

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before this Court is a motion to dismiss this appeal filed by Appellant,

Julian Bivins.    By the motion, Appellant represents that all matters in controversy

between the parties have been settled. See TEX. R. APP. P. 42.1(a)(1). Without passing

on the merits of the appeal, we grant the motion and dismiss the appeal.          Having
dismissed the appeal at the request of Appellant, no motion for rehearing will be

entertained and our mandate will issue forthwith.


                                         Patrick A. Pirtle
                                              Justice




                                            2